Felton, J.
Where a general demurrer to a petition as amended was sustained, and the plaintiff was allowed fifteen days within which to further amend, in default of which the action would “stand dismissed,” and where there was no exception to such order, it was not error for the court to sustain the general demurrer to the petition as further amended within the fifteen days allowed by the court, when the amendment did not materially change or add to the petition as already amended before the court first passed on the demurrer. The filing of the amendment after the judgment sustaining the general demurrer and allowing fifteen days to amend was an acquiescence in the ruling that the petition as amended at the time of the first order sustaining the demurrer did not set forth a cause of action. Rivers v. Key, 189 Ga. 832 (7 S. E. 2d, 732). Judgment affirmed.

Stephens, P. J., and Sutton, J., coneur.

J. C. Bowden, A. G. Smith, for plaintiff.
J. G. Saváge, C. S. Winn, J. G. Murphy, E. L. Sterne, for defendant.